Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered January 3, 1995, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Where a defendant is convicted of selling an identified quantity of drugs, and of possessing that same quantity of drugs with the intent to sell it, both convictions arise from a single act and must result in the imposition of concurrent sentences (see, People v Smith, 209 AD2d 996; People v Saa, 199 AD2d 346; People v Foskit, 168 AD2d 961; People v Haxhijaj, 99 AD2d 973). In the instant case, however, the defendant pleaded guilty to the sale of a quantity of seven ounces of cocaine, and also to possession of a separate quantity of narcotics recovered from his automobile. Since the sale and possession arose from separate acts, the court possessed the discretion to impose consecutive sentences (see, People v Brown, 80 NY2d 361; People v Farga, 180 AD2d 484; People v Littlejohn, 172 AD2d 776).
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Seaberg, 74 NY2d 1; People v Brumfeld, 191 AD2d 450; People v Kazepis, 101 AD2d 816). Bracken, J. P., Miller, Sullivan and McGinity, JJ., concur.